Citation Nr: 0905520	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.  

3.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2004 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In an October 2008 statement to the RO, the Veteran withdrew 
a previously made request for a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2008).  

(Consideration of the appellant's claim for service 
connection for peripheral neuropathy is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.  

2.  By a December 1984 rating decision, the RO denied service 
connection for a left ankle disability; the Veteran did not 
appeal the denial of service connection.  

3.  The evidence received since the December 1984 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  The evidence received since the December 1984 denial of 
service connection for a left ankle disability is not new and 
material; the claim for this benefit is not reopened.  
38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, April 2005, and July 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also apprised of the 
requirement that new and material evidence was required in 
order to reopen his previously denied claim, and he was given 
definitions of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file, which contains both 
treatment records and non-treatment records such as reports 
of physical examinations, reports of non-treatment diagnostic 
studies, and administrative documents such as reports of 
medical evaluation boards, and post-service medical records.  
The RO also secured examinations in furtherance of his 
hearing loss claim.  The Veteran was not afforded a VA 
examination in connection with his left ankle claim because, 
under the circumstances, none was required.  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the 
introduction of new and material evidence, VA not required to 
provide a medical examination or opinion).  The Veteran 
stated in writing several times, most recently in January 
2007, that he has no further evidence or information to 
provide in connection with his claims.  VA has no duty to 
inform or assist that was unmet. 

II.  Hearing Loss

The Veteran's STR file is of record and it contains the 
report of the Veteran's September 1968 separation 
examination.  The September 1968 audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
0
0
0
--
0

No speech audiometry results are noted in the examination 
report.  

Also of record is letter from B.C., M.D., dated in September 
1977.  Dr. C. noted that the Veteran had come in June of that 
year complaining of hearing problems, and that his 
examination was normal.  Dr. C. noted that the audiogram was 
essentially the same as one performed in December 1976.  Dr. 
C. noted that discrimination was excellent, and that this was 
the type of audiogram seen with noise exposure.  The attached 
audiological evaluation report showed some decreased hearing 
thresholds bilaterally, and noted that the claimed hearing 
loss was related to noise exposure in the Veteran's post-
service workplace.    

The Veteran was afforded a VA audiological evaluation in July 
2005, which reported that pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
60
50
LEFT
20
35
75
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 60 in the left ear.  The 
audiologist conducting the examination opined that the 
Veteran's demonstrated bilateral sensorineural hearing loss 
was not related to his military service, and based this 
opinion on the fact that the Veteran's hearing at the time of 
his separation from active duty was found to be normal.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, the evidence shows that the Veteran has a current 
hearing loss disability as defined by VA regulations.  
Because the record shows that the Veteran participated in 
military activities associated with loud noises, exposure to 
noise in service is therefore conceded.  Thus the evidence 
shows that the Veteran has a current bilateral hearing loss 
disability and that there was an in-service event that could 
have caused the disability.  However, there is no competent 
medical evidence of a nexus between the current hearing loss 
disability and the in-service exposure to noise.  As noted, 
the Veteran's hearing at the time of his separation was 
documented as being within normal limits.  See Hensley v. 
Brown, 5 Vet. App. 155, 156 (1993) (noting that the threshold 
for normal hearing is from 0 to 20 dB).  Moreover, the July 
2005 VA audiologist specifically opined that the Veteran's 
current hearing loss is not related to his military service.  

The Board recognizes that the audiogram provided by Dr. C. in 
September 1977 showed some decreased hearing thresholds 
bilaterally.  However, since this audiological evaluation was 
conducted nearly nine years after the Veteran left military 
service, this is not evidence of an in-service hearing loss, 
of continuity of symptomatology after service, or of evidence 
in support of presumptive service connection because it does 
not show that the Veteran's hearing loss was manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.   Moreover, there is no 
indication that there is any evidence of hearing loss within 
the one-year presumptive period.  

In sum, while there is evidence of a current bilateral 
hearing loss disability, and there is conceded exposure to 
noise while in service, service connection must be denied 
because there is no competent medical evidence of a nexus 
between the current hearing loss disability and the in-
service exposure to noise.  

The Board acknowledges the Veteran's contention that he has 
hearing loss that is related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions as to the etiology 
of his hearing loss have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's hearing loss is not traceable to disease or injury 
incurred in or aggravated during active military service.

III.  Left Ankle

The Veteran's claim for service connection for a left ankle 
disability was denied in a rating decision dated in December 
1984.  That rating decision noted that the Veteran's service 
medical records showed that he had complained of an unstable 
left ankle one time in service.  The RO noted that 
examination revealed instability of the left ankle, that an 
x-ray showed no fracture or dislocation, and that the Veteran 
was returned to duty.  The RO also noted that there was no 
follow-up treatment shown, and that evaluation of the lower 
extremities was normal on separation from service.  In 
denying service connection the RO determined that the single 
in-service ankle problem was an acute and transitory event 
with no residuals at the time of discharge.  The RO also 
noted that the Veteran had submitted no evidence to show 
treatment for the left ankle since leaving service.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran did not appeal the denial, and it thus is a final 
decision.  In order to reopen the claim there must be 
received by VA new and material evidence as defined above.  

As noted, generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza, supra.  At the time of 
the original denial of service connection in December 1984, 
the RO determined that the Veteran had submitted no evidence 
to show treatment for the left ankle since leaving service.  
By implication, this determination meant that there was no 
evidence of a chronic (current) disability resulting from 
that single in-service left ankle complaint, and no showing 
of continuity of symptomatology after service.  There also 
was no medical evidence of a nexus between the in-service 
ankle complaint and any post-service ankle disability.  Thus, 
in order to reopen this claim, at a minimum there must be 
received medical evidence of a current disability, and the 
new evidence must raise a reasonable possibility of 
substantiating the claim.  

At the time of the RO's 1984 denial, the only relevant 
evidence of record were the Veteran's service medical 
records.  Thus, everything else in the Veteran's case file is 
new evidence.  Some of that new evidence is material because 
it relates to an unestablished fact--presence of a current 
left ankle disability.  However, none of the relevant new 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

The new evidence shows that the Veteran has a current left 
ankle disability.  Of record is a March 1992 letter from the 
Veteran's private physician, M.S., M.D., addressed To Whom It 
May Concern.  In that letter Dr. S. noted that the Veteran 
gave a history of having injured his left ankle at work in 
December 1977, July 1987, October 1988, and June 1990.  Dr. 
S. noted that, because of these successive ankle injuries, 
the Veteran now had chronic instability.  He noted that the 
most recent injury brought to the fore the formerly dormant 
arthritic conditions and exacerbated his unstable chronic 
ankle to the level of a disabling condition.  He concluded 
that the arthritis in the Veteran's left ankle is a direct 
result of the chronic unstable ankle [which was due to the 
four noted injuries].  

The record contains numerous administrative and treatment 
records related to the Veteran's post-service ankle injuries.  
For example, an August 1987 letter indicates that the Veteran 
claimed his 1987 injury was a result of stepping in a hole at 
work.  A June 1990 treatment note indicates that the Veteran 
reported experiencing a popping sensation stepping on 
concrete, and that he now had difficulty walking on even 
surfaces.  The record shows that the Veteran underwent 
reconstructive surgery following the June 1990 re-injury to 
the left ankle.  A July 2004 VA clinic note indicates that 
the Veteran complained of left ankle pain for many years 
status-post the 1990 reconstructive surgery, and that the 
Veteran was receiving workman's compensation for the left 
ankle disability.  

While there is ample new evidence showing a current left 
ankle disability, all of that evidence indicates that the 
current disability is related to post-service on-the-job 
injuries.  There is nothing in the new medical evidence 
suggesting that the current disability is related to the 
Veteran's military service.  Since there is nothing in the 
new medical evidence even suggesting a nexus between the 
current disability and the Veteran's military service, the 
Board finds that the new evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

While the Veteran himself avers that he his left ankle 
disability is etiologically related to his military service, 
there is, again, no evidence showing that he has the 
requisite qualifications to render competent medical opinion 
or to diagnose any medical disease or disability.  Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  As the preponderance of the 
evidence is against the claim to reopen, the benefit-of-the-
doubt doctrine does not apply.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for a left ankle disability has 
not been received, and the application to reopen will 
therefore be denied.  


ORDER

Entitlement to service connection for hearing loss is denied.  

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a left ankle 
disability, the application to reopen is denied. 


REMAND

The Veteran's service medical records contain no complaints 
related to peripheral neuropathy.  The Veteran's separation 
examination revealed normal clinical evaluation in all areas 
except as regards distant vision, where bilateral refractive 
error was noted.  Post-service medical records show that the 
Veteran has been diagnosed with peripheral neuropathy of the 
lower extremities.  In his August 2003 claim the Veteran 
suggested that his peripheral neuropathy possibly is related 
to high blood sugar/borderline diabetes.  In his November 
2004 notice of disagreement (NOD), he also suggested that it 
might be related to his alcohol abuse or his exposure to 
herbicides.  

In adjudicating the Veteran's peripheral neuropathy service 
connection claim the RO denied the claim on the basis of 
exposure to herbicides.  The RO also noted in the February 
2004 rating decision and the January 2007 statement of the 
case that, while neuropathy is a common problem resulting 
from diabetes, the Veteran had not been diagnosed with 
diabetes.  The RO did not consider whether the Veteran's 
peripheral neuropathy was caused by his alcohol abuse.  In a 
July 2008 rating decision the RO established that the 
Veteran's alcohol abuse is secondary to his service-connected 
post-traumatic stress disorder (PTSD).  Because the RO did 
not consider whether the Veteran's peripheral neuropathy was 
caused by his alcohol abuse, the Board must remand for 
additional development to determine whether it is at least as 
likely as not that the Veteran has peripheral neuropathy that 
is etiologically related to either his military service or to 
his alcohol abuse secondary to service-connected PTSD, or was 
aggravated by a service-connected disability.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the 
Veteran to undergo a VA examination by a 
medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of the Veteran's 
complained of peripheral neuropathy.   
The examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not (i.e., probability 
of approximately 50 percent), that any 
diagnosed peripheral neuropathy is 
related to his military service or to any 
service-connected disability (including 
alcohol abuse), or was caused or made 
worse by any service-connected disability 
(including alcohol abuse).  (The Veteran 
is service connected for PTSD with 
alcohol abuse and tinnitus.)

Specifically, the examiner should provide 
opinions as to whether it is at least as 
likely as not that any diagnosed 
peripheral neuropathy is etiologically 
related to the Veteran's exposure to 
herbicides in Vietnam, or is secondary to 
the Veteran's alcohol abuse that has been 
associated with his service-connected 
PTSD, or whether either has caused or 
made chronically worse any peripheral 
neuropathy.  Since, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that the examiner may 
very well have to resort to at least some 
speculation in rendering the requested 
opinions.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the AOJ's examination 
request, especially with respect to the 
instructions to provide medical opinions 
on causation and aggravation.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


